DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 10, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 14, 17-20 of copending Application No. 16/955,569 (reference application). 

Present Application
US Application 16/955,569
1. A display panel comprising: 

a substrate, wherein the substrate is formed with active switches; 

a subpixel array, disposed on the substrate, comprising a plurality of subpixels; 





a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the plurality of subpixels; 


wherein the plurality of data lines and the active switches are coupled; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; 

the plurality of subpixels input with the first voltage data signal and the plurality of subpixels input with the second voltage data signal are alternately arranged; 

among the plurality of subpixels with a same color in a same row, the number of the plurality of subpixels input with the first voltage data signal with a positive polarity is equal to the number of the plurality of subpixels input with the first voltage data signal with a negative polarity. 



a substrate, wherein the substrate is formed with an active switch; 

a subpixel array, disposed on the substrate, wherein the subpixel array comprises a plurality of pixel groups, the pixel group comprises a first pixel and a second pixel in a same row, the first pixel and the second pixel are adjacent to each other; 


a plurality of data lines, configured to input a first voltage data signal and a second voltage data 

wherein the plurality of data lines and the active switch are coupled to each other; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; 

the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged; 


among the plurality of subpixels with a same color in a same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity; polarities of data signals of the plurality of subpixels in a same column are the same.



wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the first voltage data signal; 

one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the second voltage data signal; 

wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal; 

one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the second voltage data signal. 

6. The display panel according to claim 1, 

wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in a same row input with the first voltage data signal; 

one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in a same row input with the second voltage data signal; 

wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal; 

one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the second voltage data signal. 



9. A display device comprising: 

a control module; and a display panel, coupled with the control module; 



a subpixel array, disposed on the substrate, comprising a plurality of subpixels; 




a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the subpixels in the plurality of pixels, 


wherein the plurality of data lines and the active switches are coupled; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; 


the plurality of subpixels input with the first voltage data signal and the plurality of subpixels input with the second voltage data signal are alternately arranged; 

among the plurality of subpixels with a same color in a same row, the number of the plurality of subpixels input with the first voltage data signal with a positive polarity is equal to the number of the plurality of subpixels input with the first voltage data signal with a negative polarity. 



a control module; a display panel, coupled with the control module; 



a subpixel array, disposed on the substrate, comprising a plurality of pixel groups; wherein the pixel group comprises a first pixel and a second pixel in a same row, the first pixel and the second pixel are proximate; 

a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to a plurality of subpixels in the subpixel array, 

wherein the plurality of data lines and the active switch are coupled to each other; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; 


the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged; 


in the plurality of subpixels with a same color in a same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity; 

polarities of data signals of the plurality of subpixels in a same column are identical. 







17. A driving method, for driving a display panel, wherein the driving method comprises: 

obtaining a first voltage data signal and a second voltage data signal corresponding to pixels in an image according to a display search chart; 

wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 

counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; 

counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 

calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; 

judging whether at least one ratio larger than a predetermined ratio exists line-by-line; if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; 

when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1. 

17. A driving method, for driving a display panel, wherein the driving method comprises: 

obtaining a first voltage data signal and a second voltage data signal corresponding to pixels in an image according to a display search chart; 

wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 

counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; 

counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 

calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; 

judging whether at least one ratio larger than a predetermined ratio exists line-by-line; if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; 

when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1. 

18. The driving method according to claim 17, wherein inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel when the number of the pixel rows affecting image qualities in the image meets the predetermined criteria comprises: when the number of the pixel rows affecting image qualities among successive pixel rows exceeds a first predetermined value, inputting the first voltage data signal and the second voltage data signal to 





19. The driving method according to claim 17, inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel when the number of the pixel rows affecting image qualities in the image meets the predetermined criteria comprises: when the number of the pixel rows affecting image qualities in the image exceeds a second predetermined value, inputting the first voltage data signal and the second voltage data signal to the data lines of the display panel according to the predetermined rule. 

20. The driving method according to claim 17, wherein first threshold and the second threshold are determined according to properties of the display panel.
20. The driving method according to claim 17, wherein the first threshold and the second threshold are determined according to properties of the display panel.




Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 2, 9, 10, 17-20 of the present application overlap and encompass the scope of claims 1, 6, 9, 14, 17-20 of US Application 16/955,569, and vice-versa.  Therefore, it would have been obvious to a person of ordinary skill to broaden the scope of claims 1, 6, 9, 14, 17-20 of US Application 16/955,569 to that of claims 1, 2, 9, 10, 17-20 of the present application for the well-known purpose of having a broader scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17-20 of copending Application No. 16/772,975 (reference application). 
Present Application
US Application 16/772,975
1. A display panel comprising: 

a substrate, wherein the substrate is formed with active switches; 

a subpixel array, disposed on the substrate, comprising a plurality of subpixels; 



a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the plurality of subpixels; 

wherein the plurality of data lines and the active switches are coupled; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; the plurality of subpixels input with the first voltage data signal and the plurality of subpixels input with the second voltage data signal are alternately arranged; 











among the plurality of subpixels with a same color in a same row, the number of the plurality of subpixels input with the first voltage data signal with a positive polarity is equal to the number of the plurality of subpixels input with the first voltage data signal with a negative polarity. 

1. A display panel comprising: 

a substrate, formed with an active switch; 


a subpixel array, disposed on the substrate, and comprising a plurality of pixels; wherein arrangement manners of subpixels in the plurality of pixels in a same column are identical; 

a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the subpixels in the plurality of pixels; 

wherein the plurality of data lines and the active switch are coupled to each other; 

wherein among the subpixels in a same row, the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged; 



two of the subpixels in one of the plurality of pixels in the same column each are input with the first voltage data signal and the second voltage data signal; 

in adjacent two of the plurality of pixels in the same column, the subpixels with a same color each are input with the first voltage data signal and the second voltage data signal; 

among the subpixels with the same color in the same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity; 

adjacent two of the plurality of pixels in the same column adopt contrary polarity driving manners.


9. A display device comprising: 

a control module; and a display panel, coupled with the control module; 

wherein the display panel comprises: 

a substrate, wherein the substrate is formed with active switches; 






a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the subpixels in the plurality of pixels, 

wherein the plurality of data lines and the active switches are coupled; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; 

the plurality of subpixels input with the first voltage data signal and the plurality of subpixels input with the second voltage data signal are alternately arranged; 











among the plurality of subpixels with a same color in a same row, the number of the plurality of subpixels input with the first voltage data signal with a positive polarity is equal to the number of the plurality of subpixels input with the first voltage data signal with a negative polarity. 



a control module; and a display panel, coupled with the control module; 

wherein the display panel comprises: 

a substrate, formed with an active switch; 




wherein arrangement manners of subpixels in the plurality of pixels in a same column are identical; 

a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the subpixels in the plurality of pixels, 

wherein the plurality of data lines and the active switch are coupled to each other; 





wherein among the subpixels in a same row, the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged; 

two of the subpixels in one of the plurality of pixels in the same column each are input with the first voltage data signal and the second voltage data signal; 

in adjacent two of the plurality of pixels in the same column, the subpixels with a same color each are input with the first voltage data signal and the second voltage data signal; 

among the subpixels with the same color in the same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity; 

adjacent two of the plurality of pixels in the same column adopt contrary polarity driving manners. 




17. A driving method, for driving a display panel, wherein the driving method comprises: obtaining a first voltage data signal and a second voltage data signal corresponding to pixels in an image according to a display search chart; wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-







18. The driving method according to claim 17, wherein inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel when the number of the pixel rows affecting image qualities in the image meets the predetermined criteria comprises: when the number of the pixel rows affecting image qualities among successive pixel rows exceeds a first predetermined value, inputting the first voltage data signal and the second voltage data signal to the data lines of the display panel according to the predetermined rule. 

19. The driving method according to claim 17, inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel when the number of the pixel rows affecting image qualities in the image meets the predetermined criteria comprises: when the number of the pixel rows affecting image qualities in the image exceeds a second predetermined value, inputting the first voltage data signal and the second voltage data signal to the data lines of the display panel according to the predetermined rule. 

19. The driving method according to claim 17, inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel when the number of the pixel rows affecting image qualities in the image meets the predetermined criteria comprises: when the number of the pixel rows affecting image qualities in the image exceeds a second predetermined value, inputting the first voltage data signal and the second voltage data signal to the data lines of the display panel according to the predetermined rule. 

20. The driving method according to claim 17, wherein first threshold and the second threshold are determined according to properties of the display panel.
20. The driving method according to claim 17, wherein first threshold and the second threshold are determined according to properties of the display panel.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 3, 7, 9, 10, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 2, 7, 9, 13, 17-20 of copending Application No. 16/955,555 (reference application). 

Present Application
US Application 16/955,555
1. A display panel comprising: 

a substrate, wherein the substrate is formed with active switches; 

a subpixel array, disposed on the substrate, comprising a plurality of subpixels; 




a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the plurality of subpixels; 


wherein the plurality of data lines and the active switches are coupled; 



among the plurality of subpixels with a same color in a same row, the number of the plurality of subpixels input with the first voltage data signal with a positive polarity is equal to the number of the plurality of subpixels input with the first voltage data signal with a negative polarity. 



a substrate, wherein the substrate is formed with an active switch; 

a subpixel array, disposed on the substrate, 


wherein the subpixel array comprises a plurality of pixel groups; 

a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to a plurality of subpixels in the subpixel array; 

wherein the plurality of data lines and the active switch are coupled; 



among the plurality of subpixels with a same color in a same row, the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity; 

adjacent two of the plurality of pixel groups in a same column adopt contrary polarity driving manners.



wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the first voltage data signal; one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the second voltage data signal; 

wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal; one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the second voltage data signal. 

5. The display panel according to claim 1, 

wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the first voltage data signal; one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the second voltage data signal; 

wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal; one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the second voltage data signal. 

3. The display panel according to claim 1, wherein the subpixel array comprises a plurality of pixel groups; the pixel group comprises a first pixel and a second pixel, the first pixel and the second pixel are adjacent in a same column. 

2. The display panel according to claim 1, wherein the pixel group comprises a first pixel and a second pixel in a same column; the first pixel and the second pixel are proximate. 

7. The display panel according to claim 3, wherein the first pixel and the second pixel comprise red subpixels, green subpixels, and blue subpixels. 

7. The display panel according to claim 2, wherein the first pixel and the second pixel comprise red subpixels, green subpixels and blue subpixels. 



9. A display device comprising: 

a control module; and a display panel, coupled with the control module; 



a subpixel array, disposed on the substrate, comprising a plurality of subpixels; 

a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the subpixels in the plurality of pixels, wherein the plurality of data lines and the active switches are coupled; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; 

the plurality of subpixels input with the first voltage data signal and the plurality of subpixels input with the second voltage data signal are alternately arranged; 

among the plurality of subpixels with a same color in a same row, the number of the plurality of subpixels input with the first voltage data signal with a positive polarity is equal to the number of the plurality of subpixels input with the first voltage data signal with a negative polarity. 



a control module; and a display panel, coupled with the control module; 



a subpixel array, disposed on the substrate, comprising a plurality of pixel groups; 

a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to a plurality of subpixels in the subpixel array, wherein the plurality of data lines and the active switch are coupled; 

wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal; 

the subpixels input with the first voltage data signal and the subpixels input with the second voltage data signal are alternately arranged; 


in the plurality of subpixels with a same color in a same row; the number of the subpixels input with the first voltage data signal with a positive polarity is equal to the number of the subpixels input with the first voltage data signal with a negative polarity; 

adjacent two of the plurality of pixel groups in a same column adopt contrary polarity driving manners. 



13. The display device according to claim 9, wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the first voltage data signal; one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the second voltage data signal; wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal; one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the second voltage data signal. 



17. A driving method, for driving a display panel, wherein the driving method comprises: 



wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 

counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; 

counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 

calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; 

judging whether at least one ratio larger than a predetermined ratio exists line-by-line; 

if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; 

when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1. 





wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 

counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; 

counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 

calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; 

judging whether at least one ratio larger than a predetermined ratio exists line-by-line; 

if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; 

when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1. 










19. The driving method according to claim 17, inputting the first voltage data signal and the second voltage data signal to the data lines in the display panel when the number of the pixel rows affecting image qualities in the image meets the predetermined criteria comprises: when the number of the pixel rows affecting image qualities in the image exceeds a second predetermined value, inputting the first voltage data signal and the second voltage data signal to the data lines of the display panel according to the predetermined rule. 


20. The driving method according to claim 17, wherein first threshold and the second threshold are determined according to properties of the display panel.
20. The driving method according to claim 17, wherein first threshold and the second threshold are determined according to properties of the display panel.




Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 2, 3, 7, 9, 10, 17-20 of the present application overlap and encompass the scope of claims 1, 5, 2, 7, 9, 13, 17-20 of US Application 16/955,555, and vice-versa.  Therefore, it would have been obvious to a person of ordinary skill to broaden the scope of claims 1, 5, 2, 7, 9, 13, 17-20of US Application 16/955,555 to that of claims 1, 2, 3, 7, 9, 10, 17-20 of the present application for the well-known purpose of having a broader scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US 2018/0114478, Filed October 12, 2017).
As to claim 1, Tien disclose a display panel comprising: 
a substrate, wherein the substrate is formed with active switches (Tien at Figs. 20-21, in particular.  Tien does not expressly disclose a substrate with active switches.  However, Examiner takes an official notice that active matrix substrates composed of pixels each containing a switching transistor and driving transistor are well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide such an active matrix substrate for the well-known purpose of displaying an image for a viewer to see);
a subpixel array, disposed on the substrate, comprising a plurality of subpixels (Tien at Figs. 20-21, in particular); 
a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the plurality of subpixels; wherein the plurality of data lines and the active switches are coupled (Tien at Figs. 20-24; ¶ [0008], in particular); 
wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal (Tien at Fig. 20; ¶ [0055]-[0056]); 
the plurality of subpixels input with the first voltage data signal and the plurality of subpixels input with the second voltage data signal are alternately arranged (Tien at Fig. 20); 

As to claim 2, Tien discloses the display panel according to claim 1, wherein 
one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the first voltage data signal (Tien at Fig. 24 shows that each subpixel PLn is between two PHn pixels); 
one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the second voltage data signal (Tien at Fig. 24 shows that each subpixel PHn is between two PLn pixels); 
wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal (Tien at Fig. 24); 
one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the second voltage data signal (Tien at Fig. 24). 
As to claim 3, Tien discloses the display panel according to claim 1, wherein the subpixel array comprises a plurality of pixel groups (Tien at Fig. 24, in particular, Examiner regards the 12 subpixels contained within rows G1-G2 and columns D1-D3 as one pixel group); 

As to claim 5, Tien discloses the display panel according to claim 3, wherein the plurality of pixel groups in a same row are driven by a first polarity driving manner and a second polarity driving manner (Tien at Fig. 24, rows G1-G2, columns D1-D3 are driven by a first polarity manner while rows G1-G2, columns D4-D6 are driven by a second polarity driving manner). 
As to claim 6, Tien discloses the display panel according to claim 1, wherein polarities of data signals of the plurality of subpixels in the same column are same (Tien at Fig. 25, in particular).1 
As to claim 7, Tien discloses the display panel according to claim 3, wherein the first pixel and the second pixel comprise red subpixels, green subpixels, and blue subpixels (Tien at Fig. 24, in particular). 
As to claim 9, Tien discloses a display device comprising: 
a control module; and a display panel, coupled with the control module (Tien at ¶ [0008], in particular); 
wherein the display panel comprises: a substrate, wherein the substrate is formed with active switches (Tien at Figs. 20-21, in particular.  Tien does not expressly disclose a substrate with active switches.  However, Examiner takes an official notice that active matrix substrates composed of pixels each containing a switching transistor 
a subpixel array, disposed on the substrate, comprising a plurality of subpixels (Tien at Figs. 20-21, in particular); 
a plurality of data lines, configured to input a first voltage data signal and a second voltage data signal to the subpixels in the plurality of pixels, wherein the plurality of data lines and the active switches are coupled (Tien at Figs. 20; ¶ [0008], in particular)); 
wherein a voltage of the first voltage data signal is larger than a voltage of the second voltage data signal (Tien at Fig. 20; ¶ [0055]-[0056]); 
the plurality of subpixels input with the first voltage data signal and the plurality of subpixels input with the second voltage data signal are alternately arranged (Tien at Fig. 20); 
among the plurality of subpixels with a same color in a same row, the number of the plurality of subpixels input with the first voltage data signal with a positive polarity is equal to the number of the plurality of subpixels input with the first voltage data signal with a negative polarity (Tien at Fig. 20, 24). 
As to claim 10, Tien discloses the display device according to claim 9, wherein 
one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same row input with the first voltage data signal (Tien at Fig. 24 shows that each subpixel PLn is between two PHn pixels); 

wherein one of the plurality of subpixels input with the second voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the first voltage data signal (Tien at Fig. 24); 
one of the plurality of subpixels input with the first voltage data signal is disposed between adjacent two of the plurality of subpixels in the same column input with the second voltage data signal (Tien at Fig. 24). 
As to claim 11, Tien discloses the display device according to claim 9, wherein the subpixel array comprises a plurality of pixel groups (Tien at Fig. 24, in particular, Examiner regards the 12 subpixels contained within rows G1-G2 and columns D1-D3 as one pixel group); 
the pixel group comprises a first pixel and a second pixel, the first pixel and the second pixel are adjacent in a same column (Tien at Fig. 24, subpixels in row G1, column D1-D3 is analogous to a first pixel and subpixels in row G2, column D1-D3 is analogous to a second pixel in the same column). 
As to claim 13, Tien discloses the display device according to claim 11, wherein the plurality of pixel groups in a same row are driven by a first polarity driving manner and a second polarity driving manner (Tien at Fig. 24, rows G1-G2, columns D1-D3 are driven by a first polarity manner while rows G1-G2, columns D4-D6 are driven by a second polarity driving manner). 
As to claim 14, Tien discloses the display device according to claim 9, wherein polarities of data signals of the plurality of subpixels in the same column are same (Tien at Fig. 25, in particular).2 
As to claim 15, Tien discloses the display device according to claim 11, wherein the first pixel and the second pixel comprise red subpixels, green subpixels, and blue subpixels (Tien at Fig. 24, in particular). 
Claims 4, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US 2018/0114478, Filed October 12, 2017) in view of Lee (US 2016/0351137 A1, Published December 1, 2016).
As to claim 4, Tien discloses the display panel according to claim 3.
Tien does not disclose that arrangement manners of the plurality of subpixels in the first pixel and the second pixel are different. 
However, Lee does disclose that arrangement manners of the plurality of subpixels in the first pixel and the second pixel are different (Lee at Fig. 1).
Tien discloses a base display device upon which the claimed invention is an improvement.  Lee discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Tien for the predictable result of improving the quality of display by preventing the difference in color between a positive pixel and a negative pixel from becoming visible (Lee at ¶ [0009]).
As to claim 8, Tien discloses the display panel according to claim 4.

However, Lee does disclose that the first pixel and the second pixel comprise red subpixels, green subpixels, blue subpixels and white subpixels (Lee at Fig. 1, rows S1-S2, column D1-D4); 
the plurality of subpixels of the first pixel are arranged in a sequence of the red subpixel, the green subpixel, the blue subpixel and the white subpixel (Lee at Fig. 1, row S1, column D1-D4); 
the plurality of subpixels of the second pixel are arranged in a sequence of the blue subpixel, the white subpixel, the red subpixel and the green subpixel (Lee at Fig. 1, row S2, column D1-D4).
Tien discloses a base display device upon which the claimed invention is an improvement.  Lee discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Tien for the predictable result of improving the quality of display by preventing the difference in color between a positive pixel and a negative pixel from becoming visible (Lee at ¶ [0009]).
As to claim 12, Tien discloses the display device according to claim 11.

However, Lee does disclose that arrangement manners of the plurality of subpixels in the first pixel and the second pixel are different (Lee at Fig. 1).
Tien discloses a base display device upon which the claimed invention is an improvement.  Lee discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Tien for the predictable result of improving the quality of display by preventing the difference in color between a positive pixel and a negative pixel from becoming visible (Lee at ¶ [0009]).
As to claim 16, Tien discloses the display device according to claim 12.
Tien does not disclose that the first pixel and the second pixel comprise red subpixels, green subpixels, blue subpixels and white subpixels; the plurality of subpixels of the first pixel are arranged in a sequence of the red subpixel, the green subpixel, the blue subpixel and the white subpixel; the plurality of subpixels of the second pixel are arranged in a sequence of the blue subpixel, the white subpixel, the red subpixel and the green subpixel. 
However, Lee does disclose that the first pixel and the second pixel comprise red subpixels, green subpixels, blue subpixels and white subpixels (Lee at Fig. 1, rows S1-S2, column D1-D4); 

the plurality of subpixels of the second pixel are arranged in a sequence of the blue subpixel, the white subpixel, the red subpixel and the green subpixel (Lee at Fig. 1, row S2, column D1-D4).
Tien discloses a base display device upon which the claimed invention is an improvement.  Lee discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Tien for the predictable result of improving the quality of display by preventing the difference in color between a positive pixel and a negative pixel from becoming visible (Lee at ¶ [0009]).

Allowable Subject Matter
Subject to the double patenting asserted above, claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 17, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of wherein the driving method comprises: 
according to a display search chart; 
wherein the first voltage data signal is larger than the second voltage data signal, and the pixels input with the first voltage data signal and the pixels input with the second voltage data signal are alternately arranged; 
counting the number of subpixels with the first voltage data signal higher than a first threshold in the subpixels with each color line-by-line as the number of high voltage subpixels of the subpixels with each color; 
counting the number of subpixels with the second voltage data signal lower than a second threshold in the subpixels with each color line-by-line as the number of low voltage subpixels of the subpixels with each color; 
calculating a ratio of the number of the high voltage subpixels to the number of the low voltage subpixels corresponding to the subpixels with each color line-by-line; 
judging whether at least one ratio larger than a predetermined ratio exists line-by-line; 
if the at least one ratio is larger than the predetermined ratio, marking a pixel row corresponding to the at least one ratio larger than the predetermined ratio as a pixel row affecting image qualities; 
when the number of pixel rows affecting image qualities in the image meets a predetermined criteria, inputting the first voltage data signal and the second voltage data signal to data lines in the display panel according to a predetermined rule to achieve the display panel as claimed in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


04/05/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Lee at Fig. 1.
        2 See also Lee at Fig. 1.